Blackford, J.
— « This application must be refused, as we have no jurisdiction in cases of this kind. The State v. Tipton, 1 Blackf. 166. The 114th section of ch. 38. R. $. is relied on to show that as the applicant is an attorney and counsellor at law, we have jurisdiction of the cause. But that section, we think, applies only to cases where a lawyer has been adjudged guilty of a contempt for some miscon*70duct in his office. In the present case, the party’s offence related not to any official act, but to Ms conduct as a witness.”
Motion overruled.